Appeal by the defendant from a judgment of the County Court, Nassau County (Sullivan, J.), rendered May 11, 2007, convicting him of criminal possession of stolen property in the fourth degree and attempted petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court erred in its pretrial ruling on the People’s Molineux application is not properly before this Court as the defendant forfeited review of the Molineux ruling by virtue of his plea of guilty (see People v Molineux, 168 NY 264 [1901]; People v Graham, 261 AD2d 414 [1999]; People v Gerber, 182 AD2d 252, 260 [1992]; People v Winchenbaugh, 120 AD2d 811, 813 [1986]). Review is also precluded by the defendant’s valid waiver of his right to appeal (see People v Graham, 261 AD2d 414 [1999]). The defendant’s argument that he did not voluntarily enter his plea of guilty because it was coerced by an improper Molineux ruling is not preserved for appellate review because the defendant failed to move to withdraw his plea (see CPL 470.05 [2]; People v Clarke, 93 NY2d 904, 906 [1999]; People v Lopez, 71 NY2d 662, 665 [1988]; People v Thompson, 28 AD3d 498 [2006]). In any event, the record reflects that the defendant’s guilty plea was knowing, intelligent, and voluntary (see People v Garcia, 92 NY2d 869, 870 [1998]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]).
Finally, the defendant’s valid waiver of his right to appeal forecloses appellate review of his challenge to the hearing court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Munford, 37 AD3d 855 [2007]; People v Smith, 35 AD3d 769 [2006]; People v Peoples, 34 AD3d 503 [2006]). Prudenti, P.J., Skelos, Dillon and Eng, JJ, concur.